      Case 1:18-cv-00127-JRH-BKE Document 38 Filed 09/24/20 Page 1 of 6



                  IN THE UNITED STATES DISTRICT COURT FOR THE
                          SOUTHERN DISTRICT OF GEORGIA
                                AUGUSTA DIVISION
                                                         'k
JOE HAND PROMOTIONS, INC.,
                                                         *
        Plaintiff,

                                                         ●k                      CV 118-127
                 V .
                                                         *
                                                         *                                        r .
VONCELLIES A. ALLEN,                                                                              r~
individually and d/b/a Level 9                                                                    m
                                                         ●k                                                             CO
Sports Bar & Grill; and EURL
KITTLES,                                                                                   CT-'              “O
                                                         k
                                                                                           £ ●                     u
                                                         k                                                   jr
        Defendants.                                                                                                     i.'

                                                                                           Lp                >     Cl   o
                                                                                                                        CJ
                                                   ORDER
                                                                                                             UJ



                                                         the        Court   is    Plaintiff                  Joe    Hand
        Presently            pending       before

Promotions,            Inc. 's      application               for    attorney's      fees               and       costs.


(Doc.    36. )         For the reasons             set        forth below,        this application is

GRANTED IN PART.



                                              I.   BACKGROUND


        On August 14,              2018,     Plaintiff filed the instant case against

Defendant Voncellies A. Allen for violations of the Copyright Act,

17   U.S.C.                                                                                                                   as
                  §    101    et    seg. ,    and the          Communications Act                       of   1934,
                                                                                      \\
amended:      47 U.S.C.            § 553     (generally referred to as                      Cable Piracy")

and 47 U.S.C.           § 605       (generally referred to as                     Satellite Piracy") .

        On March 11,             2019,     Plaintiff moved to amend the complaint to

add Eurl Kittles               as a defendant.                  Upon leave of court.                         Plaintiff


filed the Amended Complaint on March 28,                                    2019,   and timely served
    Case 1:18-cv-00127-JRH-BKE Document 38 Filed 09/24/20 Page 2 of 6



Defendant Kittles.           Defendant Kittles failed to appear, plead or

otherwise defend; the Clerk entered default on May 10, 2019.

     On March 19, 2020, the Court granted Plaintiff's motion for

summary judgment and motion for default judgment and stated that

upon resolution of the attorney's fees and costs issue, the Court

will enter judgment in favor of Plaintiff against Defendants Allen

and Kittles in the amount of $10,400, jointly and severally, with

Defendant Kittles liable for an additional $3,000. (Doc. 35.)                             The

Order    then    instructed         Plaintiff        to   file    its    application      for


attorney's fees and costs within fourteen (14) days.                          Further, the

Court noted that Plaintiff's claims under the Communications Act

of 1934 remained pending and requested Plaintiff notify the Court

within the      same fourteen-day time period                    whether it intends to

pursue the claims.

        On   March    23,        2020,    Plaintiff       filed    an    application       for


attorney's       fees      and    costs,     which    included      an    affidavit       from


Plaintiff's counsel detailing the requested fees. Plaintiff did

not address the Communications Act of 1934 issue.

        On   April    6,    2020,        Defendant    Allen      filed    a   response     and


objection       to   the    application       contesting         $450    in   fees   as   non¬

recoverable. (Doc. 37.)             The Court resolves these additional issues


herein so judgment may be entered in favor of Plaintiff in this

case.




                                               2
       Case 1:18-cv-00127-JRH-BKE Document 38 Filed 09/24/20 Page 3 of 6



                                          II. DISCUSSION


       A.    Award of Fees


       With respect to attorney's fees and costs. Section 505 of the


Copyright Act provides:

       In any civil action under this title, the court in its
       discretion may allow the recovery of full costs by or
       against any party other than the United States or an
       officer thereof.  Except as otherwise provided by this
       title, the court may also reward a reasonable attorney's
       fee to the prevailing party as part of the costs.

17   U.S.C. § 505.              The Eleventh          Circuit has            held that Section 505


does    not   condition             an   award    of       fees   on    the    showing   of   willful


infringement or frivolous suit. Original Appalachian Artworks, Inc.

                                                                                           It instead
V. Toy Loft, Inc., 684 F.2d 821, 832 (11th Cir. 1982).

                  \\
holds that             the only preconditions to an award of fees is that the

                                                                                  and that the fee
party receiving the fee be the 'prevailing party'

                         n
be reasonable.                Id.


       This Court has already determined an award for attorney's fees

and costs is justified in this case because the Copyright Act is a


strict       liability          statute        and     there      is    no     dispute   Plaintiff's


                             infringed    by     both      Defendants.          Further,    Defendant
copyright         was

Allen       put    Plaintiff         through         discovery         and    summary    judgment   to


establish indisputable liability.                          There has been no further dispute


over the fact attorney's fees and costs are warranted in this case.


The only issue remaining for the Court to determine is what amount

of fees and costs is reasonable.



                                                       3
        Case 1:18-cv-00127-JRH-BKE Document 38 Filed 09/24/20 Page 4 of 6




        Plaintiff claims attorney's fees in the amount of $4,905.00

and     expenses    of $772.53.           This     is based     upon      an    hourly rate       of

$375.00 for Ronald D. Reemsnyder and $275.00 for an unidentified

w
    Associate."1 (See Reemsnyder Aff. 1 4.)                     Defendant responded and

objected to the recovery of $450.00 in fees, submitting the fees

             w
were for         clerical tasks          that do not require the full exercise of

an attorney's education and judgment, therefore making them non-

recoverable.         (Doc.       37. )     All       but    $37.50    of       the      $450.00   is

attributable to the Associate.                   Defendant did not further object to


any of the fees or rates submitted by Plaintiff.

        Courts     have        used   various      factors      to   determine           awards   of


attorney's fees.           but the       Supreme      Court    has   explicitly held that

\\
     attorney's fees are to be awarded to prevailing parties only as a

matter of the court's discretion.                          'There is no precise            rule or

                                                                               r rr
formula     for     making      these     determinations        .                       Fogerty   v.

Fantasy,         Inc.,    510     U.S.    517,       534    (1994)   (quoting           Hensley   v.

Eckerhart, 461 U.S. 424 (1983) ) .

         As to Defendant's objection to the payment for clerical tasks.

Defendant cited cases where courts have exercised their discretion

to not allow recovery of fees for clerical work.                                      But as stated


above, there is no exact formula for how attorney's fees are to be

awarded;      that       is.    the   Court   is     not    bound    to    a   rule      precluding



1
  The billing statement identifies the Associate as JYR. It is unclear whether
JYR is an attorney or a staff member,   The Court notes that the only attorney
of record in the case is Mr. Reemsnyder.
                                                 4
      Case 1:18-cv-00127-JRH-BKE Document 38 Filed 09/24/20 Page 5 of 6



clerical tasks.           The Court is simply bound to ensure the award is

reasonable.

      Nevertheless, because JYR is unidentified and thus, the Court

has   no   basis     to   assess   the     reasonableness          of        his    or    her   fee,

                                                                        ff
                                             clerical        tasks.           the    Court      will
particularly       with     respect   to

exercise its discretion and sustain Defendant's objection to the

imposition of $450.00.            The Court hereby awards Plaintiff attorney

fees in the amount of $4,455.00 and costs of $772.53 totaling an

award in the amount of $5,227.53.

      B.    Communications Act of 1934 Claims

      The    Order    of March     19, 2020          requested    Plaintiff              notify the

Court of its intent to pursue the claims under the Communications

Act of 1934.         (Doc. 35.)       Because Plaintiff did not indicate that


it intended to pursue the claims. the Communications Act claims are

deemed abandoned.           The Court will therefore dismiss the claims.




                                   III. CONCLUSION

        For the reasons set forth above, IT IS HEREBY ORDERED that

Joe Hand Promotions, Inc.'s application for attorney's fees and

costs      (Doc.   36)     IS   GRANTED    IN       PART,   in   the         total   amount      of


$5,227.53.         Plaintiff's     claims       under the        Communications Act of

1934 are DISMISSED.

        The Clerk is DIRECTED to ENTER JUDGMENT in favor of Plaintiff

and against Defendants Allen and Kittles in the amount of $10,400,

                                                5
    Case 1:18-cv-00127-JRH-BKE Document 38 Filed 09/24/20 Page 6 of 6




jointly   and    severally,    with   Defendant   Kittles    liable   for    an

additional $3,000 as ordered by this Court on March 19,2020.                The

Clerk shall then CLOSE this case.

     ORDER      ENTERED   at   Augusta,    Georgia,   this            day    of


September, 2020.




                                           J. RANimf HALL< cYlIEF JUDGE
                                           UNITEOT^ATES DISTRICT COURT
                                           SOUTiiERN DISTRICT OF GEORGIA




                                       6
